UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted April 26, 2005*
                              Decided April 27, 2005

                                       Before

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 04-3893

DELECE McDUFFY,                                 Appeal from the United States
    Plaintiff-Appellant,                        District Court for the Northern
                                                District of Illinois, Eastern Division
      v.
                                                No. 03 C 3415
FEDERAL EXPRESS
CORPORATION,                                    Elaine E. Bucklo,
    Defendant-Appellee.                         Judge.


                                     ORDER

   Delece McDuffy, an African-American, was employed by Federal Express
(“FedEx”) from 1996 until she was fired in September 2002. McDuffy claims that
her termination was the result of racial discrimination, and she sued FedEx under
Title VII, 42 U.S.C. § 2000e, et seq., and 42 U.S.C. §§ 1981 and 1983. The district
court granted summary judgment for FedEx, and we affirm.

   McDuffy was employed as a part-time handler from 1996 until February 2001,
when she was promoted to a clerical position. Six months after her promotion,
McDuffy was warned about her poor attendance. This warning was followed in
October 2001 with a disciplinary letter from her supervisor citing her for taking an


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 04-3893                                                                   Page 2

unauthorized absence from work. McDuffy received another disciplinary letter in
May 2002 for arriving to work late on three days. A third letter followed in August
2002 after McDuffy left confidential documents in a unsecured location. According
to the employee handbook, FedEx employees are typically fired after accumulating
three disciplinary letters within 12 months, but McDuffy’s supervisor concluded
that she made an honest mistake by not securing the documents and decided not to
fire her. McDuffy, however, received a fourth disciplinary letter the next month
after she left work four hours early without properly alerting her supervisor and
obtaining approval. This letter also informed McDuffy that FedEx was terminating
her employment. McDuffy filed a timely charge with the EEOC alleging racial
discrimination. After her charge was denied, she filed this lawsuit. The district
court granted summary judgment for FedEx, finding that McDuffy had not
established a prima facie case of discrimination because she failed to meet her
employer’s legitimate expectations and identified no similarly situated employee
who was treated more favorably than she was. See McDonnell-Douglas Corp. v.
Green, 411 U.S. 792, 802 (1973).

    McDuffy makes only general assertions that the district court erred by granting
summary judgment on her Title VII claim, but to the extent her brief contains any
argument, we agree with the district court’s analysis. McDuffy presented no direct
evidence of discrimination, so the district court analyzed her claim under the
McDonnell-Douglas indirect burden-shifting method. See Little v. Ill. Dep’t of
Revenue, 369 F.3d 1007, 1011 (7th Cir. 2004). To establish a prima facie case of
discrimination, McDuffy must show that she: (1) is a member of a protected class,
(2) was meeting FedEx’s legitimate employment expectations, (3) suffered an
adverse employment action, and (4) was treated less favorably than other similarly
situated employees not in the protected class. Id. at 1011. FedEx concedes that
McDuffy, as an African-American, is a member of a protected class, and that her
termination qualifies as an adverse action.

   But McDuffy was not meeting FedEx’s legitimate employment expectations
because she was repeatedly written up for poor attendance. See, e.g., Contreas v.
Suncast Corp., 237 F.3d 756, 760-61 (7th Cir. 2001) (proper attendance is implicit
expectation of every employer). As for the fourth prong, McDuffy failed to identify a
single employee outside her protected class who was similarly situated to her yet
treated more favorably. In contrast, FedEx provided a list of six other
employees—three of whom were white and three of whom were African-
American—who were terminated between January and September 2002 for
accumulating at least three disciplinary letters. Of these, five were terminated
upon receiving their third letter; the remaining employee, like McDuffy, was
terminated upon receiving a fourth.

                                                                       AFFIRMED.